Title: From Thomas Jefferson to Benjamin Harrison, 16 April 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis Apr. 16. 1784.

I wrote you by the last post that some objections had been started in debate on the justice of that part of the national debt which consists in loan office certificates. The doubt was new to me. I had always considered this to be as honest a debt as any we owed: perhaps a more tender one in most cases, as being due to daughters, to younger children, to widows &c. It proved in event to be the doubt of only two or three individuals in Congress. Every state, and every other individual establishing the demand when put to the vote.—We have obtained a reduction of the general requisitions from about four millions and a half of dollars to about two and a half. The quota of Virginia stood at about 860,000; and now stands at about five hundred and sixty or seventy thousand dollars. (I mention round numbers, not having the exact sums in my possession at present.) I can assure you this was getting as low as could be proposed without professing a bankruptcy. I hope therefore our state, heavy as this demand is, will seriously encounter it. The report sent you will have informed you she is much in arrears. The idea of adjournment is at present for about the middle or end of May. We have no foreign intelligence. I have the honour to be with very great esteem Your Excellency’s Most obedt. humble servt.

Th: Jefferson

